Citation Nr: 0632789	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  06-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wilmington, Delaware that granted service connection 
for PTSD and assigned a 10 percent evaluation.  A May 2006 RO 
decision granted a 30 percent evaluation, effective March 23, 
2004, the date of the grant of service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary before 
adjudication can proceed in this matter because private 
treatment records relevant to the veteran's claim for an 
initial increased rating for PTSD in excess of 30 percent 
were not obtained prior to this appeal being certified to the 
Board.  

The veteran indicated that he was being treated at a Vet 
Center in his March 2004 claim of service connection for 
PTSD.  The RO asked the veteran to specify which Vet Center 
in the May 2004 VCAA letter, and the veteran responded in 
June 2004 by providing the RO with a consent form containing 
the name and address of his counselor.  A review of the 
claims folder reveals that a letter was sent to the veteran's 
counselor on June 25, 2004 requesting that she provide all 
treatment records for the veteran regarding PTSD.  There is 
also a letter from the veteran's counselor dated June 15, 
2004, before the records request was sent.

Except for the June 2004 letter from the veteran's counselor, 
there are no additional records from the Vet Center (his 
counselor) associated with the claims folder, nor is there a 
negative reply from the Vet Center.  There is also no 
indication that a follow-up letter was sent to the veteran's 
counselor to retrieve his treatment records.  38 C.F.R. 
§ 3.159(c)(1) requires at least one follow-up request when 
the VA receives information showing that subsequent requests 
could result in obtaining the records.  The Board notes that 
there is nothing in the record to suggest that a second 
attempt would be futile.  

The veteran's representative requests that the Board remand 
the veteran's claim in order to retrieve these treatment 
records.  The veteran has also indicated that he believes 
these treatment records to be essential to his claim.  
Specifically, in his June 2006 substantive appeal, the 
veteran stated that he believed his counselor, JS, could 
provide a more complete evaluation of his condition than the 
VA examiner he visited in July 2004 for approximately twenty 
minutes.  The Board is in agreement with the veteran and his 
representative that a remand is necessary to obtain these 
treatment records given their significance to his claim of an 
initial increased rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
from his counselor, JS, at the Vet Center 
located on Kirkwood Highway.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


